Citation Nr: 1712831	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-22 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Whether the Veteran's child, T.R.B., is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1959 to October 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision that determined that the Veteran's daughter, T.R.B., was not recognized as a helpless child for VA benefits purposes.  The Veteran timely appealed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's daughter, T.R.B., was born in July 1960 and attained 18 years of age in July 1978.

2.  The evidence fails to demonstrate that the Veteran's daughter, T.R.B., was permanently incapable of self-support by reason of physical or mental defect at the date of her attaining the age of 18 years.


CONCLUSION OF LAW

The criteria for recognition of the Veteran's daughter, T.R.B., as a helpless child based on permanent incapacity for self-support prior to attaining the age of 18 years are not approximated.  38 U.S.C.A. §§ 101(4)(A), 5107 (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by a January 2012 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran also has been notified of the reasons for a determination not to recognize his daughter, T.R.B., as a helpless child for VA benefits purposes.  The Veteran has been afforded the opportunity to present evidence and argument with respect to the claim. These actions are sufficient to satisfy any duties to notify and assist owed him.  The Veteran provided only the child's current address and lay observations of her current status.  A current VA medical examination would not address the elements necessary to substantiate the claim.  As will be explained below, the claim lacks legal merit.  Hence, the law, and not the facts, is dispositive of the claim; and the duties to notify and assist imposed by the VCAA are not applicable to the claim.  Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

For helpless child status, it must be shown that the child of the Veteran became permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency based on competent evidence of record in the individual case.  Rating criteria applicable to disabled Veterans are not controlling.  Principal factors for consideration are:

(1) The fact that a claimant is earning her own support is prima facie evidence that she is not incapable of self-support.  Incapacity for self- support will not be considered to exist when the child by her own efforts is provided with sufficient income for her reasonable support.

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when her condition was such that she was employed, provided the cause of incapacity is the same as that upon which the original determination was made; and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases [it] should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child, which would provide sufficient income for reasonable support. Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

See 38 C.F.R. § 3.356.

The Veteran has asserted that his daughter, T.R.B., who was born in July 1960, has been disabled since she was a child.  He indicated that T.R.B. is not able to do much of anything, and is permanently and totally disabled.

Under the applicable criteria, the term "child" includes an unmarried person who, before reaching the age of 18 years, became permanently incapable of self-support through her own efforts by reason of physical or mental defect.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.356.  Pertinent regulations state that the child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18.  Dobson v. Brown, 4 Vet. App. 443 (1996).  The issue is one of fact premised on competent evidence in the individual case.  38 C.F.R. § 3.356(a), (b); Bledsoe v. Derwinski, 1 Vet. App. 32, 33 (1990). 

In this case, there is no competent lay or medical evidence of record as to whether T.R.B. is unmarried; and whether, before reaching the age of 18 years, she became permanently incapable of self-support through her own efforts by reason of physical or mental defect.  The Veteran only asserted that his daughter was disabled in childhood.  Moreover, the Veteran has failed to respond to requests for more specific details regarding whether his daughter, T.R.B., is helpless; the cause of her incapacity; the extent of her disability; and its date of onset.

While the Veteran had been invited specifically in January 2012 to submit competent evidence to substantiate his claim for recognition of his daughter, T.R.B., as a helpless child for VA benefits purposes, he has not done so.

The United States Court of Appeals for Veterans Claims (Court) has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Here, there is no evidence of record establishing that T.R.B. became incapable of self-support prior to 18 years of age. Therefore, a remand would be fruitless in the circumstances of the instant case, where the Veteran has failed to provide the Board with the specific information necessary for further development.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).  Accordingly, the Board is left with no recourse but to deny as a matter of law the claim for recognition of the Veteran's daughter, T.R.B., as a helpless child on the basis of permanent incapacity for self-support.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim of entitlement to helpless child benefits for T.R.B., the Veteran's daughter, on the basis of permanent incapacity for self-support is denied.



____________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


